Appeal from a judgment of the Supreme Court (Ellison, J.), entered March 11, 1997 in Chemung County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondents denying his request for medical treatment.
Our review discloses that the denial of dermatological treatment for the facial keloids (scars) of petitioner, a prison inmate, was not arbitrary and capricious nor did it violate his constitutional rights. To establish an unconstitutional denial of medical care for an inmate under the 8th Amendment of the US Constitution, it must be shown that there has been “deliberate indifference to [the inmate’s] serious medical needs” (Matter of Singh v Eagen, 236 AD2d 654, 655). Petitioner has failed to make such a showing. Respondents, on the other hand, have presented the opinion of an examining physician that treatment of petitioner’s keloids is cosmetic in nature rather than medically necessary. As respondents have no obligation to provide inmates with medically unnecessary services, the judgment dismissing petitioner’s CPLR article 78 proceeding is affirmed (see generally, Estelle v Gamble, 429 US 97, 102-104).
Cardona, P. J., Mercure, Crew III, Casey and Carpinello, JJ., concur. Ordered that the judgment is affirmed, without costs.